DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Withdrawn Rejections
	The 35 U.S.C. 112(b) rejections of claims 4-7 and 9-11 of record in the previous Office Action mailed on 6/18/2020 have been withdrawn due to the Applicant’s amendment filed on 12/18/2020.
	The 35 U.S.C. 102(a)(1) rejection of claims 1-11 as being anticipated by Downs et al. (US 2014/0134378) of record in the previous Office Action mailed on 6/18/2020 has been withdrawn due to the Applicant’s amendment filed on 12/18/2020.
The 35 U.S.C. 102(a)(1) rejection of claims 1-11 as being anticipated by Downs et al. (WO 2016/113637) of record in the previous Office Action mailed on 6/18/2020 has been withdrawn due to the Applicant’s amendment filed on 12/18/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2014/0134378) [hereinafter Downs] in view of Pochatko (US 2003/0226286).
Regarding claims 1 and 17, Downs discloses a composite structure having a surface which is at least 90% comprised of a structural multilayer composite (Fig. 13), wherein the structural multilayer composite comprises a first monolayer, which is comprised of parallel ultrahigh molecular weight polyethylene (UHMWPE) fibers aligned in a first fiber direction and a first matrix material (Fig. 13; paragraphs [0135-0137]; claims 1-4), and a layer of leather in contact with the first monolayer (paragraphs [0109-0111]).
Downs fails to specifically teach the layer of leather having a thickness in a range of 0.5-6 mm and in a range of 0.7-2.8 mm.
Pochatko teaches that it is well known in the shoe art to have a surface layer of leather with a thickness of about 1 mm to about 2 mm in order to provide a flexible material to form the shoe and provide comfort to the foot (paragraph [0017]).
Downs and Pochatko both teach flexible materials to form shoes and therefore are analogous arts.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface layer of leather in Downs to have a thickness of about 1 mm to about 2 mm, which falls within the claimed ranges of 0.5-6 mm and 0.7-2.8 mm, as suggested by Pochatko in order to provide a flexible composite material that can form a shoe and provide comfort to the foot.  
Regarding claim 2, Downs discloses the multilayer composite further comprising a second monolayer in contact with the first monolayer, wherein the second monolayer comprises parallel fibers aligned in a second fiber direction and a second matrix material, and wherein the 
Regarding claim 3, Downs discloses wherein the multilayer composite further comprises additional monolayers of parallel fibers, wherein each of the additional monolayers comprises parallel fibers and a further matrix material, and wherein the additional monolayers are stacked and arranged in the multilayer composite such that one monolayer of the additional monolayers is in contact with the second monolayer, and each successive monolayer of the additional monolayers is rotated relative to an adjacent monolayer such that fiber directions thereof are offset relative to one another (Fig. 13; paragraphs [0135-0139]).
Regarding claim 4, Downs discloses a polymeric film in contact with a monolayer so that the polymeric film is present as an outer layer of the composite structure (paragraph [0109]).
Regarding claim 5, Downs discloses the polymeric film being waterproof/breathable (paragraph [0109]).
Regarding claim 6, the fibers in Downs inherently have a strength of at least 0.5 GPa, since they are UHMWPE fibers (Dyneema; paragraph [0137]) which are the same fibers being used in the claimed invention.
Regarding claim 7, the fibers in Downs inherently have a strength of at least 2.5 GPa, since they are UHMWPE fibers (Dyneema; paragraph [0137]) which are the same fibers being used in the claimed invention.
Regarding claim 8, the fibers in Downs inherently have an intrinsic viscosity of at least 5 dl/g, since they are UHMWPE fibers (Dyneema; paragraph [0137]) which are the same fibers being used in the claimed invention.

Regarding claim 11, the fibers in Downs inherently have a fiber density between 1 and 50 grams per square meter, since they are UHMWPE fibers (Dyneema; paragraph [0137]) which are the same fibers being used in the claimed invention.
Regarding claim 16, the UHMWPE fibers in Downs consist of ultrahigh molecular weight polyethylene filaments in which a single one of the filaments inherently has a titer which is less than 10 denier, since they are UHMWPE fibers (Dyneema; paragraphs [0115] and [0137]) which are the same fibers being used in the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground of rejection which is presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781